       Case 3:18-cr-00333-VLB Document 164 Filed 01/27/20 Page 1 of 2



                                 Exhibit B
                 Government’s Anticipated Exhibit List
Government          Description
Exhibit
1                   Hernandez Phone (physical phone)
2                   Hernandez consent form
3                   The forensic extraction of Hernandez’s phone To
                    remain in Government’s or Court’s possession
                    throughout trial and any appeals due to the
                    sensitive nature of the contents)
4                   Messages and photographs exchanged between
                    Herndandez and Amber Foley (unredacted)
4A                  Messages and photographs exchanged between
                    Herndandez and Amber Foley (redacted)
5                   Image of Minor Child 1 (unredacted)
5A                  Redacted image from Hernandez’s phone
6                   The forensic extraction of Amber Foley’s phone
                    (marked for ID.) To remain in Government’s
                    possession throughout trial and any appeals due
                    to the sensitive nature of the contents)
7                   Amber Foley’s Phone (physical phone)
8                   Amber Foley written consent to search to MPD
                    (unredacted)
9.                  Amber Foley’s written statement to MPD
                    (unredacted)
9A                  Amber Foley’s written statement to MPD
                    (redacted)
10.                 Selected messages and Images recovered from
                    Foley’s phone (unredacted)
10A                 Selected messages and Images recovered from
                    Foley’s phone (redacted)
10B                 Foley and Geo H chat from Foley’s phone
10C                 Selected images recovered from Foley’s phone
11.*                Foley audio / video statement
12.                 Minor Child 1 birth certificate
12A                 Redacted birth certificate
13.                 Minor Child 2 birth certificate
13A                 Redacted birth certificate
       Case 3:18-cr-00333-VLB Document 164 Filed 01/27/20 Page 2 of 2




14.                 Meet Me Foley Account information and
                    messages (unredacted)
14A                 Meet Me Foley Account information and
                    messages (redacted)
14B                 Foley MeetMe friends list, blocked list and
                    comments
15.                 Meet Me Hernandez Account information and
                    messages
15A                 Hernandez MeetMe profile
15B                 Hernandez and Foley MeetMe chats
15C                 Images sent to Hernandez provided by MeetMe
                    (unredacted)
15D                 Images sent to Hernandez provided by MeetMe
                    (redacted)
16*.                Meet Me Messier Account information and
                    messages
16A                 Messier MeetMe Profile
16B                 Messier and Foley MeetMe chats
16C                 Messier and Brown MeetMe chats
17.                 Intentionally left blank
18.                 Intentionally left blank
19*.                Meet Me Brown Account information and
                    messages
19A                 Brown MeetMe Profile
19B                 Brown MeetMe logins
20                  Business records certification from MeetMe
21.                 Messier Information
21A                 Messier Plea
21B                 Sealed document

*provided in electronic format
                              Court Exhibit
                    Cell Phone Stipulation
